RobiNSON, J.,
delivered the opinion of the Court.
This case originated in a bill of interpleader, filed by the Chesapeake Bank, requiring the appellants and appellees to interplead as to a certain sum of money deposited with the bank, and claimed by said parties respectively, in order that the Court might determine which of them was entitled to the fund.
It was claimed on the one hand, by the appellees as members of “ The Southern Orphans’ Association of Baltimore,” and on the other by the appellants, a society incorporated by the Legislature of Virginia.
It is insisted in the first place, that the decree below is erroneous, because the appellees, being members of a voluntary incorporated association, are incapable of suing at law or in equity. No authority was referred to in support of this *146position, and none we believe can be found. It is true, the Statute of the 43 of Elizabeth, is not in force in this State, but it is an error to suppose the claim of the appellees is based upon, or in any manner depends upon the provisions of that Statute. They are not claiming a devise or bequest to them as a voluntary association, and the principles governing such cases do not apply. On the contrary, it is admitted on both sides, that the fund in controversy was earned by the joint labor and industry of a voluntary association of ladies, under the name of “The Southern Orphans’ Association of Baltimore.” As such, it was by them deposited with the bank, and the right of the members of this association, whether incorporated or not, to claim the money cannot be questioned. They cannot sue in a corporate capacity, but as individuals having a common interest. "Voluntary associations are recognized by law, and the right of the members to sue in matters pertaining to or affecting their interests, is expressly asserted in Fells vs. Read, 3 Vesey, 70; Lloyd vs. Loaring, 6 Ves., 773; Babb vs. Read, et al., 5 Rawle, 151, and in Beatty and Ritchie vs. Kurtz, et al., 2 Peters, 566. In Lloyd vs. Louring, the suit was between members of a Lodge of Freemasons, and Lord EldoN held, that although they could not sue in a corporate capacity, they might do so as members of the society. In this case the appellees in their answer claim as members of a voluntary association, and therefore come within the principles of the above cases.
(Decided 10th February, 1869.)
■ If so, the only remaining question to be decided is, to which of the parties to this suit does the fund in controversy bélon'g? The decision of this question depends entirely upon the proof in the record, and without reviewing it here in detail, it is sufficient to say that after a careful examination, we think the decree ought to be affirmed for the reasons assigned' in the opinion of the Court below.

Deoree affirmed.